  8:19-cr-00249-JFB-SMB Doc # 112 Filed: 04/12/21 Page 1 of 1 - Page ID # 270




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                               8:19CR249

       vs.
                                                                 ORDER
PEDRO VALDOVINOS,

                     Defendant.


       This matter is before the Court on defendant’s motion for leave to appeal in forma

pauperis, Filing No. 110. The Court has reviewed the affidavit of poverty and finds the

defendant is entitled to proceed in forma pauperis.

       THEREFORE, IT IS ORDERED THAT defendant’s motion to proceed in forma

pauperis, Filing No. 110, is granted.


       Dated this 12th day of April, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
